Citation Nr: 0620674	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for kidney condition.  

2.  Entitlement to service connection for high blood 
pressure.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for a back condition.  

6.  Entitlement to service connection for a mental condition.  

7.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The claimant served on active duty from September 1978 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claimed 
disabilities.  The claimant was also informed that he was 
denied nonservice connected pension and he also, in 
connection with the other disabilities, filed a notice of 
disagreement (NOD) to all of the denials and the current 
appeal ensued.  

The claimant indicated in a letter that was received by VA in 
January 2005 that he wanted assistance from a service 
organization with his claims.  He was provided a list of 
service providers to choose from and as of this date, he 
remains unrepresented in this case.  


FINDINGS OF FACT

1.  There is no medical evidence showing the claimant has a 
kidney condition, high blood pressure, migraine headaches, 
gout, back condition, or a mental condition during service, 
or for many years after.

2.  There is no diagnosis of gout or a mental condition of 
record.  

3.  There is no competent medical evidence linking any of the 
claimant's claimed disabilities to his military service, or 
high blood pressure to one year after service discharge.  

4.  The claimant had verified active service from 
September 1978 to November 1978.  

5.  The claimant did not serve on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.

6.  The veteran did not serve in the active military, naval, 
or air service at any point during a recognized period of 
war.  


CONCLUSIONS OF LAW

1.  A kidney condition, high blood pressure, migraine 
headaches, gout, a back condition, and a mental condition was 
not incurred in active service, and high blood pressure may 
not be presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2005).

2.  The criteria for a nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 110,1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA also 
requires VA to notify the claimant of any information, to 
include any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Under the circumstances 
presented in the claim for entitlement to nonservice-
connected pension benefits, it is not the factual evidence 
that is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed 
facts.  In such cases, the Court has held that VCAA is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute).  As explained below, the appeal is being denied as 
there is no provision of law which allows the benefit for 
which the claimant is seeking.  Therefore, the Board 
concludes that the issue is not subject to the provisions of 
the VCAA.

As to the other issues on appeal, upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)
 
The RO sent letters to the claimant in October 2002 and 
February 2005, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
claimant what he needed to show for service connection 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper subsequent VA process was also performed as 
to the claims.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
claimant in this instance.  

With respect to VA's duty to assist the claimant, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a VA hearing, and he failed to report for the 
scheduled RO hearing of November 1, 2004.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the claimant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
assignment of an effective date.  Despite the inadequate 
notice provided to the claimant, the Board finds no prejudice 
to the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is against the claims on 
appeal, any question as to the effective date to be assigned 
is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the claimant, and the Board may proceed 
with his case.  


II.  Service Connection 

The claimant contends, in essence, that he warrants service 
connection for a kidney condition, high blood pressure, 
migraine headaches, gout, a back condition, and a mental 
condition based upon service incurrence.  He claims that he 
was hospitalized for a period of time during basic training 
and that his claimed conditions were a result of service and 
required the hospitalization.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Service 
connection for high blood pressure (hypertension) may be 
presumed if it is shown to a degree of 10 percent disabling 
within the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, service connection for a kidney condition, high 
blood pressure, migraine headaches, gout, a back condition, 
or a mental condition, is not warranted.   

Service medical records show no findings, treatment, or 
diagnosis for a kidney condition, high blood pressure, 
migraine headaches, gout, a back condition, or a mental 
condition in service or evidence of high blood pressure 
within one year of service discharge.  

After service, the claimant's private medical records showed 
treatment or diagnosis for a kidney condition, high blood 
pressure, migraine headaches, and a back condition.  None of 
the conditions, however, were ever attributable to service or 
an event that occurred within.  Specifically, the claimant's 
March 1996 and January 1998 medical records show that he 
injured his back during 1983 when he fell off of a truck at 
work.  Only the claimant's statements associated the alleged 
conditions to his active service.  His statements, while 
acknowledged by the Board, lack probative value, as he has 
not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence showing, or 
suggesting, that the claimant possesses the specialized 
knowledge needed to render diagnoses and express competent 
etiology opinions.  Therefore, service connection for a 
kidney condition, high blood pressure, migraine headaches, or 
a back condition is not warranted.  

As for the claimant's claim for gout and a mental condition, 
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  His alleged gout and 
mental condition have not been shown at any time in service 
or thereafter.  Accordingly, entitlement to service 
connection for gout or a mental condition is not warranted as 
there is no medical evidence of record of a present 
disability of gout or a mental condition that can be related 
to service.  


III.  Nonservice-connected Pension Benefits

The claimant maintains that he meets the basic eligibility 
requirements for nonservice-connected (NSC) pension benefits.  
He contends that he has all of the claimed aforementioned 
disabilities, and that as a result, he is permanently 
disabled.  

The law authorizes payment of pension to an appellant who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service:  (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. §§ 1501, 1502, 1521 
(West 1991); 38 C.F.R. § 3.3 (2005).  

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. 38 C.F.R. §§ 3.340(b), 4.15.

The claimant served from September 19, 1978 to 
November 21, 1978, for a total of 63 days.  Additionally, and 
more importantly, the claimant did not served during a period 
of war.  He is not shown to have served on active duty for a 
period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, he did not serve on active 
duty during more than one period of war for an aggregate of 
90 days or more.

The claimant's DD Form 214 does not indicate the reason he 
was discharged from active duty.  His personnel records 
however, indicate that he was separated from active duty 
under the Trainee discharge program, because he could not 
meet the minimum standards prescribed for successful 
completion of training because of lack of aptitude, ability, 
motivation or self discipline.  No medical condition was 
noted to be related to his discharge.  Therefore, the 
claimant does not meet the basic eligibility requirements for 
a permanent and total disability rating for pension purposes 
under VA's laws and regulations.

Accordingly, the Board concludes that, because the claimant's 
service does not meet any of the criteria described, he does 
not meet the basic eligibility requirements for nonservice-
connected pension. 38 U.S.C.A. § 1521(j).  There is no need 
to determine if he is permanently and totally disabled 
because he does not meet the basic eligibility requirements.  
As the disposition of this pension claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As a consequence, basic 
eligibility for nonservice-connected pension benefits is 
precluded by law.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 
3.3(a)(3).  


ORDER

Service connection for a kidney condition, high blood 
pressure, migraine headaches, gout, a back condition, and a 
mental condition is denied.  

Nonservice-connected pension benefits is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


